UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-143352 Atlantic Green Power Holding Company (Exact name of registrant as specified in its charter) Delaware 22-3757709 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey 08232 (Address of principal executive offices, including zip code) (609) 241-6027 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 13, 2011, there were 43,527,248shares of the registrant’s common stock, par value $.000001 per share, outstanding. Atlantic Green Power Holding Company INDEX TO FORM 10-Q PAGE PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 and for the Period from September 17, 2009 (Inception) through June 30, 2011 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the Period from September 17, 2009 (Inception) through June 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 and for the Period from September 17, 2009 (Inception) through June 30, 2011 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Index of Exhibits E-1 i Forward-Looking Statements Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Forward-looking statements in this quarterly report on Form 10-Q may include, without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are the availability of working capital to fund our operations, the competitive market in which we operate, the efficient and uninterrupted operation of our computer and communications systems, our ability to generate a profit and execute our business plan, the retention of key personnel, the effects of governmental regulation and other risks identified in the registrant’s filings with the Securities and Exchange Commission from time to time. The safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are currently considered a penny stock issuer. 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The registrant is under no duty to update any of the forward-looking statements contained herein after the date of this quarterly report on Form 10-Q. ii PART I.FINANCIAL INFORMATION Item 1.Financial Statements Atlantic Green Power Holding Company (A Development Stage Company) Consolidated Balance Sheets (Unaudited) June 30, 2011 December 31, 2010 Assets Current Assets Cash $ $ Prepaid expenses and other current assets Total Current Assets Deposits Construction in Progress - Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilites $ $ Note payable, net of discount of $41,667 and $0, respectively Total Current Liabilities Convertible notes payable, net of debt discount Derivative liability -convertible notes payable Derivative liability - warrants Total Liabilities Stockholders' Deficit Preferred stock, $0.000001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.000001 par value; 1,000,000,000 shares authorized;43,527,250 and 43,199,750 shares issued and outstanding, respectively 44 43 Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements 1 Atlantic Green Power Holding Company (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Period from September 17, 2009 Inception Through Three Months Ended June 30, Six Months Ended June 30, 2011 June 30, Revenue $
